UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Equity Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: November 30, 2010 Date of reporting period: August 31, 2010 Item 1. Schedule of Investments: Putnam Equity Income Fund The fund's portfolio 8/31/10 (Unaudited) COMMON STOCKS (92.2%)(a) Shares Value Advertising and marketing services (0.4%) Omnicom Group, Inc. 360,900 $12,635,109 Aerospace and defense (2.7%) Empresa Brasileira de Aeronautica SA (Embraer) ADR (Brazil) 143,500 3,557,365 Northrop Grumman Corp. 377,900 20,451,948 Raytheon Co. 780,300 34,270,776 United Technologies Corp. 327,900 21,382,359 Automotive (1.0%) TRW Automotive Holdings Corp. (NON) 804,600 27,967,896 Banking (9.7%) Bank of America Corp. 2,924,196 36,406,240 Bank of New York Mellon Corp. (The) 898,000 21,794,460 JPMorgan Chase & Co. 2,264,391 82,333,257 Popular, Inc. (Puerto Rico) (NON) 2,780,865 7,119,014 State Street Corp. 2,121,900 74,436,252 U.S. Bancorp 776,000 16,140,800 Wells Fargo & Co. 1,822,450 42,918,698 Biotechnology (0.7%) Amgen, Inc. (NON) 74,200 3,787,168 Genzyme Corp. (NON) 227,700 15,964,047 Broadcasting (0.3%) DISH Network Corp. Class A 523,000 9,387,850 Building materials (%) Masco Corp. 77,900 817,171 Cable television (2.2%) Comcast Corp. Special Class A 2,254,000 36,221,780 DIRECTV Class A (NON) 501,800 19,028,256 Time Warner Cable, Inc. 158,700 8,190,507 Chemicals (1.8%) Ashland, Inc. 280,500 13,032,030 Celanese Corp. Ser. A 205,100 5,476,170 CF Industries Holdings, Inc. 9,500 878,750 Huntsman Corp. 96,200 876,382 Lubrizol Corp. (The) 329,700 30,764,307 Commercial and consumer services (0.5%) Dun & Bradstreet Corp. (The) 224,900 14,820,910 Communications equipment (0.9%) Harris Corp. 285,800 12,023,606 Qualcomm, Inc. 372,500 14,270,475 Computers (2.5%) Brocade Communications Systems, Inc. (NON) 116,200 583,324 Dell, Inc. (NON) 1,702,600 20,039,602 EMC Corp. (NON) 1,088,218 19,849,096 Hewlett-Packard Co. 15,100 581,048 IBM Corp. 248,100 30,573,363 Conglomerates (1.1%) Tyco International, Ltd. (S) 887,600 33,089,728 Consumer (0.4%) Jarden Corp. 396,800 10,689,792 Consumer finance (2.3%) Discover Financial Services 4,531,624 65,753,864 Consumer goods (2.3%) Avon Products, Inc. 114,300 3,326,130 Fortune Brands, Inc. 43,800 1,961,802 Kimberly-Clark Corp. (S) 902,000 58,088,800 Newell Rubbermaid, Inc. 170,500 2,560,910 Containers (0.4%) Owens-Illinois, Inc. (NON) 408,700 10,242,022 Electric utilities (4.5%) Ameren Corp. 987,500 27,719,125 Edison International 159,200 5,373,000 Great Plains Energy, Inc. 1,533,638 28,356,967 NV Energy, Inc. 2,258,900 28,913,920 Pepco Holdings, Inc. 2,253,300 40,446,735 Electrical equipment (1.0%) Emerson Electric Co. 110,700 5,164,155 Hubbell, Inc. Class B 498,300 22,413,534 Electronics (1.4%) Integrated Device Technology, Inc. (NON) 913,300 4,676,096 Intel Corp. 87,600 1,552,272 Sensata Technologies Holding NV (Netherlands) (NON) 153,400 2,587,858 Texas Instruments, Inc. 1,340,800 30,878,624 Energy (oil field) (0.5%) National Oilwell Varco, Inc. 395,600 14,870,604 Financial (1.3%) Assurant, Inc. 1,068,800 39,075,328 Food (1.2%) Campbell Soup Co. 570,206 21,245,876 Kraft Foods, Inc. Class A 441,800 13,231,910 Tyson Foods, Inc. Class A 18,800 307,944 Forest products and packaging (1.7%) Bemis Co., Inc. 230,700 6,660,309 International Paper Co. 1,125,500 23,027,730 Sonoco Products Co. 645,900 20,313,555 Health-care services (2.0%) Aetna, Inc. 811,700 21,688,624 McKesson Corp. 446,000 25,890,300 Omnicare, Inc. 55,500 1,065,600 Quest Diagnostics, Inc. 69,800 3,036,300 WellPoint, Inc. (NON) 105,300 5,231,304 Insurance (4.1%) Aflac, Inc. 101,300 4,786,425 Allied World Assurance Company Holdings, Ltd. (Bermuda) 110,700 5,575,959 Alterra Capital Holdings, Ltd. (Bermuda) 62,200 1,153,188 Assured Guaranty, Ltd. (Bermuda) 1,290,421 19,937,004 Hartford Financial Services Group, Inc. (The) 1,921,100 38,729,376 MetLife, Inc. 183,200 6,888,320 PartnerRe, Ltd. 76,599 5,702,796 Prudential Financial, Inc. 403,600 20,410,052 Validus Holdings, Ltd. (Bermuda) 670,900 17,087,823 Investment banking/Brokerage (2.0%) Goldman Sachs Group, Inc. (The) 98,900 13,543,366 Invesco, Ltd. 453,500 8,208,350 Morgan Stanley 1,483,500 36,627,615 Lodging/Tourism (0.2%) Wyndham Worldwide Corp. 235,100 5,451,969 Machinery (0.2%) Parker Hannifin Corp. 93,500 5,531,460 Manufacturing (1.0%) Dover Corp. 87,700 3,925,452 Ingersoll-Rand PLC 757,600 24,644,728 Media (3.5%) Interpublic Group of Companies, Inc. (The) (NON) 4,731,200 40,357,136 Time Warner, Inc. 1,270,100 38,077,598 Viacom, Inc. Class B 734,600 23,081,132 Medical technology (1.6%) Baxter International, Inc. 71,600 3,047,296 Boston Scientific Corp. (NON) 2,679,500 13,906,605 Covidien PLC (Ireland) 333,575 11,788,541 Medtronic, Inc. 603,700 19,004,476 Oil and gas (11.6%) Apache Corp. 282,900 25,418,565 Chevron Corp. 2,038,400 151,167,744 Hess Corp. 112,600 5,658,150 Marathon Oil Corp. 520,700 15,876,143 Newfield Exploration Co. (NON) 149,400 7,172,694 Royal Dutch Shell PLC ADR (United Kingdom) (S) 506,200 26,853,910 Seadrill, Ltd. (Norway) (S) 155,500 3,604,490 Total SA (France) 2,162,469 100,630,939 Pharmaceuticals (7.6%) Abbott Laboratories 1,971,200 97,259,008 Merck & Co., Inc. 416,600 14,647,656 Pfizer, Inc. 6,792,400 108,202,932 Power producers (1.1%) AES Corp. (The) (NON) 3,209,300 32,863,232 Publishing (0.6%) R. R. Donnelley & Sons Co. 1,123,000 17,007,835 Real estate (1.7%) Annaly Capital Management, Inc. (R) (S) 1,722,200 29,931,836 Chimera Investment Corp. (R) 2,887,400 11,347,482 MFA Financial, Inc. (R) 425,600 3,136,672 ProLogis Trust (R) 352,800 3,827,880 Regional Bells (2.6%) AT&T, Inc. 2,719,400 73,505,382 Verizon Communications, Inc. 71,500 2,109,965 Restaurants (0.2%) Brinker International, Inc. 312,478 4,921,529 Darden Restaurants, Inc. 14,900 614,774 Retail (3.2%) Bed Bath & Beyond, Inc. (NON) 32,800 1,179,816 Big Lots, Inc. (NON) 880,400 27,521,304 CVS Caremark Corp. 1,238,200 33,431,400 Foot Locker, Inc. 170,500 2,001,670 Lowe's Cos., Inc. 365,900 7,427,770 Macy's, Inc. 461,800 8,977,392 Office Depot, Inc. (NON) 748,000 2,550,680 OfficeMax, Inc. (NON) 991,300 9,655,262 Schools (0.1%) Career Education Corp. (NON) (S) 152,900 2,680,337 Semiconductor (0.9%) Atmel Corp. (NON) 2,347,500 13,615,500 KLA-Tencor Corp. 447,200 12,526,072 Shipping (0.1%) Overseas Shipholding Group (S) 113,000 3,638,600 Software (3.0%) BMC Software, Inc. (NON) 96,800 3,490,608 CA, Inc. 1,054,200 18,986,142 Microsoft Corp. 2,617,788 61,465,662 Parametric Technology Corp. (NON) 167,851 2,861,860 Textiles (0.5%) Hanesbrands, Inc. (NON) 558,100 13,360,914 Tire and rubber (0.8%) Goodyear Tire & Rubber Co. (The) (NON) 2,671,100 24,680,964 Tobacco (2.2%) Lorillard, Inc. 12,000 912,120 Philip Morris International, Inc. 1,235,900 63,574,696 Toys (0.5%) Mattel, Inc. 684,300 14,363,457 Trucks and parts (0.1%) Autoliv, Inc. (Sweden) (NON) (S) 61,100 3,307,951 Total common stocks (cost $2,533,534,089) CONVERTIBLE PREFERRED STOCKS (3.1%)(a) Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. 94,000 $5,087,280 Great Plains Energy, Inc. $6.00 cv. pfd. 502,551 30,992,320 PPL Corp. $4.75 cv. pfd. (NON) 574,560 32,439,658 XL Group, Ltd. $2.688 cv. pfd. 805,270 21,798,659 Total convertible preferred stocks (cost $78,713,177) CONVERTIBLE BONDS AND NOTES (3.0%)(a) Principal amount Value Alliance Data Systems Corp. cv. sr. unsec. notes 4 3/4s, 2014 (acquired various dates from 5/27/09 to 7/7/10 , cost $41,896,487) (RES) $36,415,000 $50,116,144 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 3,813,000 5,300,451 MGIC Investment Corp. cv. sr. notes 5s, 2017 16,482,000 15,778,219 WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 11,596,000 15,946,819 Total convertible bonds and notes (cost $77,919,786) INVESTMENT COMPANIES (0.6%)(a) Shares Value Apollo Investment Corp. 1,831,000 $17,522,670 Total investment companies (cost $17,897,180) WARRANTS (0.4%)(a)(NON) Expiration date Strike price Warrants Value JPMorgan Chase & Co. (W) 10/28/18 $42.42 922,795 $11,101,224 Raytheon Co. 6/16/11 37.50 12,408 106,833 Total warrants (cost $11,948,931) SHORT-TERM INVESTMENTS (2.3%)(a) Shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 58,023,063 $58,023,063 Putnam Money Market Liquidity Fund 0.15% (e) 9,569,812 9,569,812 Total short-term investments (cost $67,592,875) TOTAL INVESTMENTS Total investments (cost $2,787,606,038) (b) Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2009 through August 31, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $2,898,388,452. (b) The aggregate identified cost on a tax basis is $2,805,527,361, resulting in gross unrealized appreciation and depreciation of $346,684,311 and $204,972,124, respectively, or net unrealized appreciation of $141,712,187. (NON) Non-income-producing security. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at the close of the reporting period was $50,116,144, or 1.7% of net assets. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Effective August 2010, cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management and is valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC At the close of the reporting period, the value of securities loaned amounted to $56,757,543 and the fund received cash collateral of $58,023,063. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $36,344 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $432,148,581 and $446,916,951, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). Debt obligations are considered secured unless otherwise indicated. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings) . Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $101,029,233 $ $ Capital goods 154,891,750 Communication services 139,055,890 Conglomerates 33,089,728 Consumer cyclicals 312,013,627 Consumer staples 206,858,228 Energy 250,622,300 100,630,939 Financials 612,872,057 Health care 344,519,857 Technology 250,561,208 Transportation 3,638,600 Utilities and power 163,672,979 Total common stocks Convertible bonds and notes 87,141,633 Convertible preferred stocks 90,317,917 Investment Companies 17,522,670 Warrants 11,208,057 Short-term investments 9,569,812 58,023,063 Totals by level $ Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $11,208,057 $ Total $ For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Equity Income Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: October 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: October 29, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: October 29, 2010
